120 F.3d 269
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.DENNIS MEAGHER, aka Dennis Shaughnessey, aka Dennis Simmons,Defendant-Appellant.
No. 96-30155.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 17, 1997.

Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Dennis Meagher appeals his 63-month sentence following his guilty plea to interstate transportation of money obtained by fraud, in violation of 18 U.S.C. § 2314.  Meagher contends that the district court violated his due process rights by departing upward from the Sentencing Guidelines range based on unreliable information in the presentence report ("PSR") regarding Meagher's victims.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
"[W]ithdrawal of an objection [to a PSR] is tantamount to a waiver of an issue for appeal."  United States v. Manarite, 44 F.3d 1407, 1419 & n. 18 (9th Cir.1995);  cf.  United States v. Visman, 919 F.2d 1390, 1393-94 (9th Cir.1990) (holding that defendant waives a challenge to a PSR by failing to object in district court).  "[W]aiver is the 'intentional' relinquishment or abandonment of a known right.' "  United States v. Olano, 507 U.S. 725, 733 (1993) (citation omitted).


4
Here, Meagher initially submitted written objections to the PSR to the Probation Officer.  Meagher objected inter alia to the PSR's victim impact statement.  However, before sentencing, Meagher entered into a joint stipulation with the government where he agreed to withdraw all previous objections.  In addition, he stipulated that the facts and summary of the facts in the PSR are correct.


5
Accordingly, by entering into the joint stipulation Meagher intentionally withdrew his objections and waived his right to appeal the reliability of the facts contained in the PSR. See Manarite, 44 F.3d at 1419 & n. 18;  Olano, 507 U.S. at 733.   Meagher's contention that although he stipulated to the facts in the PSR, he did not stipulate to their reliability is nonsensical.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3